Citation Nr: 0620950	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-37 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
CA




THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs healthcare system.




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel








INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1962 to August 1964.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2004 
decision of the Department of Veterans Affairs (VA) Medical 
Center in Palo Alto, California.      


FINDINGS OF FACT

1.  The veteran has been assigned VA health care priority 
category 8; he is not shown to have a service-connected 
disability or other special eligibility attribute, to include 
"low income" status that would warrant placement in a 
priority category above category 8.   

2.  The veteran's completed application for enrollment in the 
VA health care system was received after January 17, 2003.  


CONCLUSION OF LAW

The veteran has not met the basic eligibility requirements 
for enrollment in the VA Health Care system.  38 C.F.R. 
§ 17.36 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the VCAA does 
not apply in this case.  The only issue before the Board is 
whether the veteran is eligible for enrollment in the VA 
healthcare system.  Because the relevant facts are not in 
dispute and eligibility for VA healthcare benefits is 
outlined in statute and regulation, the Board's review is 
limited to interpretation of the pertinent law and 
regulations.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty to 
assist nor the duty to notify provisions of the VCAA are 
implicated.  The Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  The veteran has been 
notified of the controlling law and regulations, and of the 
basis for the denial of his claim (See July 2004 decision and 
September 2004 statement of the case).  He has had ample 
opportunity to respond.

II.  Facts and Analysis

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition to receiving medical benefits.  38 
C.F.R. § 17.36(a).  The Secretary determines which categories 
of veterans are eligible to be enrolled, based upon 
enumerated priorities, with veterans who do not have any 
service-connected disabilities assigned lower priority.  38 
C.F.R. § 17.36(b).  Nonservice connected veterans are given 
the lowest priority, category 8, unless they qualify for 
"low income" status, receive increased pension for being 
permanently housebound or in need of regular aid and 
attendance, are otherwise found to be catastrophically 
disabled, are determined to be unable to defray the costs of 
necessary care under 38 U.S.C.A. § 1722(a) or are a veteran 
of the Mexican border period or of World War I.  Id.  A 
veteran who wishes to be enrolled must apply by submitting a 
completed VA application for health benefits to a VA medical 
facility.  38 C.F.R. § 17.36(d).

Beginning January 17, 2003, VA enrolled all priority 
categories of veterans except those in priority category 8 
who were not in an enrolled status on January 17, 2003.  38 
C.F.R. § 17.36(c); see also 68 Fed. Reg. 2,670-73 (Jan. 17, 
2003) (regarding the Secretary's decision to restrict 
enrollment to veterans in priority group 8 not already 
enrolled as of January 17, 2003, in light of VA's limited 
resources).

The pertinent facts in this case do not appear to be in 
dispute.  The veteran filed his Application for Health 
Benefits in July 2004.  In Section I of the application, he 
acknowledged that he did not have a service-connected 
disability rating and was not receiving VA pension benefits.   
In Section IIB of the application, he indicated that he did 
not wish to provide his detailed financial information.    

Based upon his nonservice-connected status, the lack of any 
information demonstrating low income status and the lack of 
applicability of any of the special eligibility categories 
mentioned above, the veteran was assigned to priority 
category 8.  In the July 2004 decision, his application for 
enrollment in VA healthcare system was denied on the basis of 
the category 8 placement, and the filing of his enrollment 
application after January 17, 2003.  He was informed that if 
his income status decreased in the future, he could inform VA 
and his enrollment priority would be reassessed.   

In his August 2004 notice of disagreement, the veteran 
contended that since he could have been accepted for 
enrollment at an earlier date, it was unacceptable not to 
currently accept him.  While he did not have current need of 
VA healthcare benefits, he wanted to be eligible in case he 
needed them in the future.  He had served his country proudly 
and now deserved enrollment in the VA health care system.  In 
his subsequent October 2004 Form 9, the veteran added that no 
notice of any kind was sent prior to the January 17, 2003 
cut-off date for category 8 enrollment informing him of his 
need to enroll.  

The veteran's honorable Army service is recognized and 
appreciated. The Board, however, is bound by the statutes and 
regulations governing entitlement to VA benefits and the 
instructions of the Secretary.  38 U.S.C.A. § 7104(c).  Given 
that the veteran is in category 8 and his application in this 
matter was received subsequent to January 17, 2003, he is 
ineligible for enrollment under the applicable regulation.  
There is no provision in the law allowing for enrollment 
after January 17, 2003 based on any lack of notice of this 
cut-off date.  Since, the applicable criteria are 
dispositive, the veteran's claim must be denied because of 
the lack of legal entitlement under the law.   Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Eligibility for enrollment in the VA healthcare system is 
denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


